DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/25/2020, which is a continuation of application 16157729 filed on 10/11/2018 which is a continuation of application 14742925 filed on 6/18/2015. An action on the merits follows. 
Claim(s) 21-35 is/are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 recites “wherein at least a portion of said elongate shaft is releasably attachable to said housing” which is already present in claim 31 (lines 3-4) on which claim 35 depends.  Applicant may cancel the claim(s), amend the claim(s) to 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-22, 25-27, 30-32 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20130334278 of Kerr et al. (henceforth Kerr) in view of USPGP# 20110089220 of Ingmanson et al. (henceforth Ingmanson).
Regarding claim 21, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
a handle (Kerr: 103); 
an elongate shaft (Kerr: 104) extending from said handle, 
an end effector (Kerr: 102, 118) extending from said elongate shaft, wherein said end effector comprises: 
an anvil (Kerr: 120); 
an elongate channel (Kerr: 196, 198); and 
a staple cartridge (Kerr: 118) positioned in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Kerr: see annotated fig. 7); 
a first row of staple cavities (Kerr: see annotated fig. 7) positioned on a first side of said longitudinal slot (Kerr: see annotated fig. 7), wherein said first row of staple cavities comprises a first amount of staple cavities (Kerr: see annotated fig. 7); 
a second row of staple cavities (Kerr: see annotated fig. 7) positioned on said first side of said longitudinal slot (Kerr: see annotated fig. 7), wherein said second row Kerr: see annotated fig. 7); and 
a third row of staple cavities (Kerr: see annotated fig. 7) positioned on said first side of said longitudinal slot (Kerr: see annotated fig. 7), wherein said third row of staple cavities is positioned further away from said longitudinal slot than said first row of staple cavities and said second row of staple cavities (Kerr: see annotated fig. 7), and wherein said third row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a firing member (Kerr: 172, 178) configured to move relative to said end effector to perform a staple firing stroke (Kerr: para 0048), wherein said firing member comprises: 
a proximal portion (Kerr: 172) comprising a laminate portion (Shelton: para 0048); and 
a distal portion (Kerr: 178) extending from said proximal portion (Shelton: see fig. 7), wherein said distal portion comprises: 
a cutting member (Kerr: 182); 
a first laterally extending member (Kerr: 180) configured to cammingly engage said anvil during said staple firing stroke (Kerr: para 0050); and 
a second laterally extending member (Kerr: 184, 186) configured to cammingly engage said elongate channel during said staple firing stroke (Shelton: para 0050), wherein said staple cartridge and said anvil maintain a constant tissue gap during said staple firing stroke (Kerr: para 0049-0050).
Kerr does not explicitly teach at least a portion of said elongate shaft is releasably attachable to said handle. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to at least a portion of said elongate shaft is releasably attachable to said handle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Kerr, as shown above, teaches the anvil is pivotable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel is pivotable relative to the anvil between an open position and a closed position.
Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

    PNG
    media_image1.png
    713
    1028
    media_image1.png
    Greyscale

Regarding claim 22, as shown in claim 21, the combination of Kerr and Ingmanson teaches wherein said firing member moves from a proximal position (Kerr: para 0049-0050) to a distal position (Kerr: para 0049-0050) during said staple firing stroke (Kerr: para 0049-0050), and wherein a portion (Kerr: see annotated fig. 8) of said firing member is viewable to a user of said surgical instrument Kerr: see annotated fig. 8).

    PNG
    media_image2.png
    555
    762
    media_image2.png
    Greyscale

Regarding claim 25, as shown in claim 21, the combination of Kerr and Ingmanson teaches the surgical instrument further comprising an articulation joint (Kerr: 110), wherein said laminate portion of said firing member extends through said articulation joint (Kerr: para 0048).
Regarding claim 26, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
a housing (Kerr: 103); 
an elongate shaft (Kerr: 104) extending from said housing; 
an articulation joint (Kerr: 110) defining an articulation axis (Kerr: para 0042, 0048); 
an end effector (Kerr: 102, except 118) rotatable relative to said elongate shaft about said articulation axis (Kerr: par 0042, 0048), wherein said end effector comprises: 
an anvil (Kerr: 120); and 
an elongate channel (Kerr: 196, 198);
Kerr: 118) configured to be seated in said elongate channel, and wherein said staple cartridge comprises: 
a longitudinal slot (Kerr: see annotated fig. 7); 
a pair of inner staple cavity rows (Kerr: see annotated fig. 7) positioned adjacent said longitudinal slot, wherein each said inner staple cavity row comprises a first amount of staple cavities (Kerr: see annotated fig. 7); and 
an outer row of staple cavities (Kerr: see annotated fig. 7) positioned further away from said longitudinal slot than said pair of inner staple cavity rows (Kerr: see annotated fig. 7), wherein said outer row of staple cavities comprises a second amount of staple cavities (Kerr: see annotated fig. 7) that is different than said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a firing member (Kerr: 172, 178) configured to move relative to said end effector to perform a staple firing stroke (Kerr: para 0048), wherein said firing member comprises: 
a laminate portion (Kerr: 172, para 0048) extending through said articulation joint (Kerr: 0048); and 
a distal portion (Kerr: 178) extending from said laminate portion, wherein said distal portion comprises: 
a knife portion (Kerr: 182); 
a first laterally extending member (Kerr: 180) configured to cammingly engage said anvil during said staple firing stroke (Kerr: para 0050); and 
a second laterally extending member (Kerr: 184, 186) configured to cammingly engage said elongate channel during said staple firing stroke (Kerr: para 0050), wherein said distal portion is configured to maintain a constant tissue gap between said staple cartridge and said anvil during said staple firing stroke (Kerr: para 0049-0050).
Kerr, as shown above, teaches the anvil is pivotable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel pivotable relative to the anvil between an open position and a closed position.
Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 27,  as shown in claim 26, the combination of Kerr and Ingmanson teaches wherein said firing member moves from a proximal position (Kerr: para 0049-0050) to a distal position (Kerr: para 0049-0050) during said staple firing stroke (Kerr: para 0049-0050), and wherein a portion (Kerr: see annotated fig. 8) of said firing member is viewable to a user of said surgical instrument through an opening in said end effector when said firing member is in said proximal position (Kerr: see annotated fig. 8).
Regarding claim 30, as shown in claim 26, the combination of Kerr and Ingmanson is silent on wherein at least a portion of said elongate shaft is releasably attachable to said housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to at least a portion of said elongate shaft releasably attachable to said housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 31 and 35, Kerr teaches a surgical instrument (Kerr: 100), comprising: 
a housing (Kerr: 103); 
an elongate shaft (Kerr: 104) extending from said housing; 
an articulation joint (Kerr: 110) defining an articulation axis (Kerr: para 0042, 0048); 
an end effector (Kerr: 102, 118) rotatable relative to said elongate shaft about said articulation axis (Kerr: 0042, 0048), wherein said end effector comprises: 
an anvil (Kerr: 120); and 
Kerr: 196, 198), wherein said elongate channel is configured to receive a staple cartridge (Kerr: 118), and wherein said staple cartridge comprises: 
a longitudinal slot (Kerr: see annotated fig. 7); 
a pair of inner staple cavity rows (Kerr: see annotated fig. 7) positioned adjacent said longitudinal slot (Kerr: see annotated fig. 7), wherein each said inner staple cavity row comprises a first amount of staple cavities (Kerr: see annotated fig. 7); and 
an outer row of staple cavities (Kerr: see annotated fig. 7) positioned further away from said longitudinal slot than said pair of inner staple cavity rows (Kerr: see annotated fig. 7), wherein said outer row of staple cavities comprises a second amount of staple cavities that is different than said first amount of staple cavities (Kerr: see annotated fig. 7); and 
a firing member (Kerr: 172, 178) configured to move relative to said end effector to perform a staple firing stroke (Kerr: para 0048), wherein said firing member comprises: 
a laminate portion (Kerr: 172) extending through said articulation joint (Kerr: 0048); and 
a distal portion (Kerr: 178) extending from said laminate portion, wherein said distal portion comprises: 
a knife portion (Kerr: 182); 
a first laterally extending member (Kerr: 180) configured to cammingly engage said anvil during said staple firing stroke (Kerr: para 0049-0050); and 
a second laterally extending member (Kerr: 184, 186) configured to cammingly engage said elongate channel during said staple firing stroke (Kerr: para 0049-0050).
Kerr does not explicitly teach at least a portion of said elongate shaft is releasably attachable to said housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to at least a portion of said elongate shaft is releasably attachable to said handle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Kerr, as shown above, teaches the anvil is rotatable relative to the elongate channel between an open position and a closed position and therefore is silent on the elongate channel is rotatable relative to said anvil between an open position and a closed position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising an elongate channel (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the elongate channel and an anvil (Ingmanson: 300) wherein the elongate channel is rotatable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil moves relative to elongate channel) for the other (elongate channel moves relative to the anvil) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 32, as shown in claim 31, the combination of Kerr and Ingmanson teaches wherein said firing member moves from a proximal position (Kerr: para 0049-0050) to a distal position (Kerr: para 0049-0050) during said staple firing stroke (Kerr: para 0049-0050), and wherein a portion (Kerr: see annotated fig. 8) of said firing member is viewable to a user of said surgical instrument through an opening in said end effector when said firing member is in said proximal position (Kerr: see annotated fig. 8).

Claims 23-24, 28-29 and 33-34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kerr in view of Ingmanson, and in further view of Demmy et al. (henceforth Demmy) USPGP# 20040243151.
Regarding claim 23, as shown in claim 21, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8) having a first thickness (Kerr: thickness of planar portion as shown in annotated fig. 8).  
The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on wherein said planar portion comprise a first thickness; and a distal portion extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3), wherein said planar portion comprise a first thickness (Demmy: see annotated fig. 3); and a distal portion (Demmy: see annotated fig. 3) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Demmy: see annotated fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion that comprises a second thickness that is smaller than said first thickness as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 


    PNG
    media_image3.png
    422
    728
    media_image3.png
    Greyscale




Regarding claim 24, as shown in claim 21, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8).
 The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 28, as shown in claim 26, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8) having a first thickness (Kerr: thickness of planar portion as shown in annotated fig. 8).  
The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on wherein said planar portion comprise a first thickness; and a distal portion extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3), wherein said planar portion comprise a first thickness (Demmy: see annotated fig. 3); and a distal Demmy: see annotated fig. 3) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Demmy: see annotated fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion that comprises a second thickness that is smaller than said first thickness as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 29, as shown in claim 26, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8).
 The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 33, as shown in claim 31, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8) having a first thickness (Kerr: thickness of planar portion as shown in annotated fig. 8).  
The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on wherein said planar portion comprise a first thickness; and a distal portion extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3), wherein said planar portion comprise a first thickness (Demmy: see annotated fig. 3); and a distal portion (Demmy: see annotated fig. 3) extending distally from said planar portion, wherein said distal portion comprises a second thickness that is smaller than said first thickness (Demmy: see annotated fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion that comprises a second thickness that is smaller than said first thickness as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 
Regarding claim 34, as shown in claim 31, the combination of Kerr and Ingmanson teaches wherein said anvil comprises: a planar portion (Kerr: see annotated fig. 8).
 The combination of Kerr and Ingmanson does not explicitly teach wherein said planar portion comprising forming pockets.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle.
However, Demmy teaches a similar surgical instrument for stapling (Demmy: 10) comprising an anvil (Demmy: 34, 14) wherein the anvil comprises a planar portion (Demmy: see annotated fig. 3) and a distal portion (Demmy: 14) extending distally from said planar portion, wherein said distal portion extends toward an elongate channel (Demmy: 216 of patent 5,865,361 incorporated by reference in para 0075) at an angle (Demmy: see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr and Ingmanson, as shown above, with the addition of a distal portion extending distally from said planar portion, wherein said distal portion extends toward said elongate channel at an angle, as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731